Exhibit 10.1

 

SECOND AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDMENT TO EMPLOYMENT AGREEMENT is made effective as of June 11,
2010 by and between Veeco Instruments Inc., a Delaware corporation, and John R.
Peeler.

 

RECITALS

 

A.            The parties hereto entered into an Employment Agreement dated
effective July 1, 2007, as amended by the First Amendment thereto effective
December 31, 2008 (the “Agreement”), and desire to amend the Agreement further
as set forth herein.

 

B.            Capitalized terms used in this Amendment and not defined are
defined in the Agreement.

 

NOW THEREFORE, the parties, intending to be legally bound, hereby agree as
follows, effective as of the date set forth above:

 

1.             Section 1(a) of the First Amendment is modified by deleting such
section and replacing it with the following:

 

The general release and waiver of claims in Section 4 of the Agreement must be
signed by the Executive and returned to the Company during the reasonable period
of time (not less than 21 days) designated by the Company, to assure that any
period for revocation of the signed Agreement has expired before payments are
required to commence.  Provided that the Agreement is signed and the time for
revocation has expired, amounts payable upon termination of employment
contingent on the execution of a general release and waiver of claims will be
paid or commence no later than the earlier of:  (i) 90 days after the
Executive’s termination of employment, or (ii) 2½ months after the end of the
year in which the Executive’s termination of employment occurs.  However, if
such earlier date falls in the taxable year after the year in which the
Executive terminates employment, payments shall be made or commence in such
later year.

 

2.             Section 3(ii) of the Agreement is modified by deleting the first
sentence thereof and replacing it with the following:

 

Executive shall be entitled to receive a pro rata portion of his target bonus
for the year in which termination occurs under the management bonus plan in
effect at the time of termination; provided, however, that effective for bonus
awards intended to meet the requirements of Section 162(m) of the Internal
Revenue Code of 1986, as amended (“IRC”), if Executive’s termination under this
Section 3 is other than for death or Disability, the amount of the Executive’s
pro rata bonus hereunder shall be based solely on the actual level of
achievement of the objective performance goals specified in the management bonus
plan for the year of termination and shall be determined without regard to the
exercise of any negative discretion allowable under such plan.

 

3.             Section 3(vi) of the Agreement is modified by inserting the
following proviso at the end thereof:

 

; provided, however, that if Executive’s termination under this Section 3 is
other than for death or Disability, any award of shares of restricted stock or
restricted stock units intended to meet the requirements of IRC
Section 162(m) held by Executive as of the date of termination shall vest only
if, and to the extent, that applicable objective performance goals are achieved
for the applicable performance period(s), determined as of the date or dates
such determination would otherwise be made without regard to Executive’s
termination of employment and determined without regard to the exercise of any
negative discretion allowable with respect to such award.

 

IN WITNESS WHEREOF, this Amendment is executed to be effective on the date first
above written.

 

VEECO INSTRUMENTS INC.

 

EXECUTIVE

 

 

 

By:

/s/ Authorized Signatory

 

/s/ John R. Peeler

 

--------------------------------------------------------------------------------

 

 